Citation Nr: 1640429	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1980 to October 1980, from August 1982 to March 1988, and from December 1990 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied TDIU as an inferred claim that the Veteran raised in connection with the claim for a higher initial rating for posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In October 2015, the Board failed to recognize the Veteran's April 2014 substantive appeal as a written request to withdraw the TDIU issue and, instead, took the action of remanding the issue of TDIU for further development, implicitly overlooking the withdrawal of the appeal.  See Percy v. Shinseki, 23 Vet. App 37 (2009) (holding in an analogous situation that where VA took actions inconsistent with an untimely substantive appeal those actions effectively waived the requirement of a timely substantive appeal).  Subsequently, the case returned to the Board for further appellate review after that development was completed.  As discussed below, this Board decision grants TDIU; therefore, no further discussion of compliance with the prior remand order is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has been rendered unable to maintain (follow) substantially gainful employment as a result of service-connected disabilities from June 26, 2012.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU from June 26, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting, in full, the benefit sought on appeal (TDIU); thus, VA has no further duty to notify or assist. 

Entitlement to a TDIU

As stated above, in Rice, 22 Vet. App. at 453-54, the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  

The Veteran essentially contends that he is unable to follow (maintain) a substantially gainful occupation due to symptoms and impairment caused by his service-connected disabilities.  While the Veteran's April 2013 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, lists PTSD as the primary reason for his unemployability, he has also asserted elsewhere that his sleep apnea and "physical health" affect his ability to work (see March 2013 Notice of Disagreement), and has on various other occasions and during examination and treatment reported symptoms and functional limitations caused by the other service-connected disabilities.  

In the October 2015 decision, the Board assigned an initial 70 percent disability rating for PTSD, effective June 26, 2012.  The combined schedular disability rating percentage due to all service-connected disabilities meets the threshold schedular requirements of 38 C.F.R. § 4.16(a) are met in this case from June 26, 2012.  The Veteran is also service connected and in receipt of a 50 percent disability rating for sleep apnea (associated with status post right zygomatic/tripod fracture with headaches), a 10 percent disability rating for frontal sinusitis, a 10 percent disability rating for hypertrophic gastritis, and a 10 percent disability rating for migraines.  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the combination of all the service-connected disabilities have prevented the Veteran from maintaining substantially gainful employment from June 26, 2012.  The lay and medical evidence shows that it is the totality of the Veteran's disabilities that render him totally unemployable for purposes of individual unemployability benefits.  See 38 C.F.R. § 4.14(a) (TDIU is to be based on all service-connected disabilities). 

The sleep apnea symptoms have been shown to include the combination of central and obstructive sleep apnea.  These symptoms or impairments have been attributed to the combination of head trauma and obstructive causes from the fractures of the sinus.  

The sinusitis symptoms and impairments have been found to consist of rhinorrhea several times per month, often on the right, but occasionally bilaterally, with allergies and episodes of sinusitis once or twice per year on the right and requiring antibiotics.  

The gastritis symptoms and impairments have been shown to consist of intermittent epigastric burning pain, sometimes substernal, reflux, and regurgitation at least two to three times a week, with intermittent vomiting, maybe twice a week for two weeks out of the month, and intermittent, low waist cramping once every two months.  The Veteran's symptoms were reported to worsen when eating different types of food and by an increase in stress.  

The PTSD resulted in anger, irritability, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See October 2012 VA examination report.  A December 2015 VA examination report shows the Veteran's ability to retain instructions and sustain concentration to perform simple tasks was mildly impaired, the ability to sustain concentration to task persistence and pace was mildly impaired, the ability to respond appropriately to co-workers, supervisors, or the general public was considered markedly impaired, and the ability to respond appropriately to changes in the work setting was considered moderately impaired. 

This report of psychiatric symptoms is consistent with the Veteran's March 2013 Notice of Disagreement (NOD), in which he discussed the various reasons he ceased employment with previous employers.  The March 2013 NOD also explained that the Veteran was taking graduate school classes in online and live settings, but needed to take days off due to PTSD or sleep apnea symptoms.  The Veteran further added that he worked as a substitute teacher for a local high school, but was only called-in ten times and only worked seven times since September 2012.  He explained that he has "been able to refuse work on bad (mental and physical health) days."  

While the Veteran has not stated in detail how his service-connected gastritis, hypertension, and headaches directly affect his ability to work, he has reported the symptoms and impairments caused by his "physical health," which encompasses these service-connected disabilities, and the other evidence of record shows the symptoms and functional limitations that are caused by each of the service-connected disabilities.  The symptoms and occupational impairments caused by each of the service-connected disabilities has also been recognized in various VA adjudications that assigned rating percentages for each of the service-connected disabilities using Part 4 rating criteria, and provided reasons and bases identifying the symptoms and functional limitations that supported the compensable ratings assigned to each of the service-connected disabilities.  See Geib, 733 F.3d at 1354 (holding that VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion).  

The evidence of record further shows that the Veteran's PTSD affects his hypertrophic gastritis, and his sleep apnea, frontal sinusitis and headaches have also been shown to be related to each other.  Such evidence shows that all the Veteran's service-connected disabilities contribute to the combination of physical and mental symptoms and impairments to render the Veteran unemployable, although the Veteran and the evidence show that the PTSD symptoms and impairment constitute most of the occupational impairment and work-related functional limitations that contribute to his unemployability.  See 38 C.F.R. § 4.14(a) (TDIU is to be based on all service-connected disabilities). 

The April 2013 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, states that the Veteran last worked full-time in January 2003, and that he left his prior employment due to his PTSD.  Since 2013, the Veteran's income in the past 12 months totaled $2,700, which is not substantially gainful employment and does not reach or exceed the poverty threshold.  The Veteran stated that he has tried to obtain employment over the last ten years, but has not been successful. 

VA vocational rehabilitation records from May 2013 to March 2014 note that the Veteran was not employed in a substantially gainful occupation during this period.  The Veteran was enrolled in a master's certificate program with the hope of attaining full-time employment; however, these documents appear to show that the Veteran did not finish the program at that time.

The Veteran's April 2014 substantive appeal indicates that he found a part-time job that he can perform despite his medical problems; however, this is not the same as maintaining substantially gainful employment.  

On VA examination in December 2015, the VA examiner noted that the Veteran was taking online classes and one class in person in order to complete a master's degree certificate to be a case manager.  The Veteran stated that he already has a master's degree in human relations.  The VA examiner commented that the Veteran "has held multiple teaching jobs and volunteer firefighter positions from which he has been let go over the past 10 years.  [The Veteran] reported that each of these [firings] was primarily related to his getting mouthy and having conflicts with authority."  
 
Previous VA examination opinions indicated that the Veteran was able to work; however, these opinions, while informative, are not determinative of the adjudicative decision that the Board is required to make, based on consideration of all lay and medical evidence, and consideration of the functional limitations of all service-connected disabilities, rather than reliance only on the opinion of a VA examiner.  See Geib at 1354 (holding that VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion).  

The Board has considered the VA examiners' assessments and opinions to the extent that they show the degree of impaired concentration, to interact with co-workers, supervisors, and the public, and to adapt to changes in the work place.  Such impairment has been considered in the context of other service-connected physical disabilities, which include migraine headaches, sleepiness and fatigue, sinusitis requiring antibiotic treatment, rhinorrhea, epigastric burning pain, reflux, regurgitation, intermittent vomiting, and intermittent low waist cramping.  When the above symptoms and functional impairment due to the service-connected disabilities are viewed in relation to past work experience, education, and training, the marked inability to respond appropriately to co-workers, supervisors, or the general public become more significant when evaluating the Veteran's inability to maintain substantially gainful employment.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities are of sufficient severity to have rendered the Veteran unable to follow substantially gainful employment from June 26, 2012.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

A TDIU from June 26, 2012 is granted.  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


